629 N.E.2d 56 (1994)
154 Ill. 2d 565
195 Ill. Dec. 748
PEOPLE, State of Illinois, Respondent,
v.
Willie JAMESON et al., Petitioners.
No. 76110.
Supreme Court of Illinois.
January 18, 1994.
Prior Report: 252 Ill.App.3d 604, 193 Ill. Dec. 197, 626 N.E.2d 230.
Motion by petitioners to clarify or reconsider this Court's order of December 1, 1993, 153 Ill. 2d 565, 193 Ill. Dec. 171, 626 N.E.2d 204. Motion allowed. This Court's order of December 1, 1993, is vacated. The petition for have to appeal is allowed.